UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6840



RONNIE R. LITTLE,

                                            Petitioner - Appellant,

          versus


SHERWOOD R. MCCABE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CA-04-1048-JAB)


Submitted:   October 26, 2005           Decided:     November 17, 2005


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie R. Little, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ronnie R. Little seeks to appeal the district court’s

order accepting the report and recommendation of the magistrate

judge and dismissing as untimely his petition filed under 28 U.S.C.

§ 2254 (2000).    An appeal may not be taken from the final order in

a habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Little has not made the requisite showing.

Accordingly, we deny Little’s motion to proceed in forma pauperis,

deny a certificate of appealability, and dismiss the appeal.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED


                                   - 2 -